Citation Nr: 1403844	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral knee and/or ankle disabilities.  

2.  Entitlement to an initial compensable rating for keloid scar, postoperative status abdominal hernia repair.  

3.  Entitlement to a rating in excess of 10 percent for right knee tendinitis.  

4.  Entitlement to a rating in excess of 10 percent for left knee retropatellar tendinitis.

5.  Entitlement to a rating in excess of 10 percent for right ankle tendinitis.

6.  Entitlement to a rating in excess of 10 percent for left ankle tendinitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals a copy of the Veteran's representative's January 2014 Appellant's Brief.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding the Veteran's claims for increased ratings for her service-connected bilateral knee and ankle disabilities, she last underwent a VA examination for these disabilities in April 2008.  Thereafter, private treatment records suggesting a possible increase in the severity of such disabilities were received.  Such reflect that, in October 2010, Dr. D. S. Julian reported ranges of motion for the ankles that were more limited than that noted at the April 2008 VA examination.  Also, Workstrategies/Select Physical Therapy records, to include an August 2010 record, document findings of decreased active range of motion and strength in all extremities.   Therefore, the Board finds that a remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous joints VA examination to assess the current nature, extent and severity of her service-connected bilateral knees and ankles disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Specific to the service-connected keloid scar, while the claim was on appeal, the applicable rating criteria for skin disorders were revised effective October 23, 2008. 38 C.F.R. § 4.118 (2009); 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. 73 Fed. Reg. 54,710 (Sept. 23, 2008).   In this case, the Veteran's claim was filed prior to October 23, 2008.  As such, the new regulations are inapplicable to her claim.  The Board notes, however, that, in addition to the pre-October 2008 criteria for Diagnostic Codes 7804 and 7805, the May 2010 statement of the case informed her of the revised criteria pertaining to such Diagnostic Codes.  Even so, the agency of original jurisdiction (AOJ) only applied the pre-October 2008 criteria in the assignment of her noncompensable rating as evidenced by the reasons and bases provided in the July 2008 rating decision, May 2010 statement of the case, and August 2012 supplemental statement of the case.  As such, in the readjudication of such issue, the AOJ should only apply the pre-October 2008 rating criteria.

Additionally, as relevant to such claim, the Veteran last underwent a VA examination in May 2008.  As such, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous skin VA examination to assess the current nature, extent and severity of the keloid scar.   See Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the Veteran's claim for service connection for a right hip disorder, to include as secondary to the service-connected bilateral knee and ankle disabilities, the April 2008 VA examiner found that it was not related to either the knees or ankles.  However, that VA examiner did not explain how he reached that conclusion or provide an opinion as to whether the right hip disorder was aggravated by either the bilateral knee and/or ankle disabilities.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the AOJ should provide the Veteran a new VA examination to determine whether she has a current right hip disorder due to service or caused or aggravated by her service-connected bilateral knee and/or ankle disabilities. 

Additionally, in regard to all of the claims on appeal, in a February 2008 statement, the Veteran indicated that she received treatment at the "Camp Bullets Army Medical Center in San Antonio, Tx."  In March 2008, the AOJ contacted the Veteran as it was unable to locate a "Camp Bullets".  Later that month, she indicated that she would get the address and send it to VA.  However, she never provided the requested information.  The Board notes, however, that there is a Camp Bullis in San Antonio, which may be the facility where the Veteran received treatment.  Therefore, while on remand, the AOJ should contact the Veteran and request that she provide information regarding where she has received medical treatment, including whether she was treated at Fort Bullis, for her claims on appeal.  Any identified treatment records from federal facilities, as well as any records from private facilities that the Veteran authorizes VA to obtain, should be associated with the claims file.  


Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran and request that she provide information regarding her medical treatment, including her report of treatment at "Fort Bullets" and ask whether she meant Fort Bullis, for her claims on appeal.  If the Veteran provides information regarding any treatment records, and authorizations if necessary, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the AOJ should schedule an appropriate VA examination to determine the current severity and all manifestations of the service-connected bilateral knee and ankle disabilities, as well as the nature and etiology of her right hip disorder.  The claims file must be made available to the examiner for review of the pertinent medical and other history.   All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a)   For EACH ANKLE: The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral ankle tendinitis, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should also indicate whether the Veteran has any ankylosis of the ankle(s); and, if so, at what degree the ankle(s) is ankylosed.  

The explanation for any opinion offered should be provided.

(b)  For EACH KNEE: The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral knee tendinitis, to include range of motion studies for each knee.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  

(c) For BOTH ANKLES and KNEES: The examiner should also discuss the impact of the Veteran's bilateral knee and ankle disabilities on her employability.   

The explanation for any opinion offered should be provided.

(d)  For the claimed RIGHT HIP disorder:

(i)  Does the Veteran currently have a right hip disorder?  If so, please identify each current diagnosis referable to the right hip.

(ii)  For each currently diagnosed right hip disorder, it at least as likely as not that such is related to the Veteran's military service?  

(iii)  For each currently diagnosed right hip disorder, is it at least as likely as not such was caused OR aggravated by (i.e., permanently increased in severity beyond the natural progression) the service-connected bilateral ankle and/or knee disabilities?

A complete explanation for any opinions expressed should be provided.

3.  After obtaining all outstanding records, the AOJ should schedule a new skin VA examination to determine the current severity and all manifestations of her service-connected keloid.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should indicate in examination report if the claims file was reviewed.

In assessing the scar(s) on examination, the examiner should describe the nature and severity of all manifestations of the scar(s), to include addressing the following inquiries:

(a)  Describe the number and size of any scars present in the affected area.

(b)  Is any scar deep or does it/do they collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 square inches ?.

(c)  Is the scar superficial and does it/do they collectively cover 144 square inches or more?

(d)  Is any scar superficial and unstable?

(e)  Is any scar superficial and painful?

(f)  Does any scar/scarring cause additional loss of motion or function?

Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.) should be reported.  In providing answers to the aforementioned questions as well as documenting other symptoms, the examiner should comment on and/or take note of the fact that the claimant is generally considered competent to report on the observable symptoms of her disorder (i.e., pain, swelling, lost motion, etc.) even if medical records may be negative for such symptoms.

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scar/scarring in the final report of the evaluation, such as those impacting her daily activities and employment/employability.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With respect to her claim for an initial compensable rating for her keloid scar, the AOJ is advised that only the pre-October 2008 rating criteria are applicable.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


